DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Abbott Diabetes Care, Inc. application filed with the Office on 18 January 2021.

Claims 1-21 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 18 January 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-12, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Simpson, et al. (US 2007/0213611 A1; hereinafter, “Simpson”).

Regarding claim 1, Simpson discloses systems and methods for measuring an analyte concentration in a host ([0002]; which reads upon the instantly claimed, “[a] method”).  Simpson teaches an integrally formed sensor, two pairs of electrodes (e.g., 2xE1 and 2xE2) are bundled around a core of insulating material I, wherein the pair of E1 electrodes can be working electrodes and the pair of E2 electrodes can be reference and/or auxiliary electrodes ([0336]).  Additionally taught is a sensing region wherein an active enzyme (32) of an enzyme domain is positioned only over a measuring working electrode (16) for glucose measurement (Figure 3A; [0428]; which reads upon, “providing an analyte sensor comprising at least a first working electrode having a first active area thereon”).  Additionally, Simpson teaches the enzyme domain is deposited by spray or dip coating, wherein said enzyme domain is formed by dip coating the interference domain coated sensor into an enzyme domain solution and curing the domain ([0297]; which reads upon “performing a dip coating operation to deposit a bilayer membrane upon the first working electrode and the first active area”).  Simpson also teaches a membrane system (FIG. 2A) is deposited over the electroactive surfaces of the sensor (10a) and includes a plurality of domains or layers ([0316]; which reads upon the limitation, “the bilayer membrane comprising an inner layer comprising a first membrane polymer and an outer layer comprising a second membrane polymer”).  Further, Simpson teaches a membrane system is formed such that the glucose oxidase (32) only exists above the glucose-measuring working electrode (16) ([0428]; reading upon “the first membrane polymer and the second membrane polymer differing from one another”).  Finally, Simpson teaches the dip process can be repeated at least one time and up to 10 times or more ([0196]; which reads on the claimed limitation, “wherein the dip coating operation comprises one or more first dips in a first membrane formulation to form the inner layer of the bilayer membrane and one or more second dips in a second membrane formulation to form the outer layer of the bilayer membrane upon the inner layer”).

Regarding claim 2, Simpson teaches systems and methods for a continuous analyte sensor, such as a continuous glucose sensor (Abstract).

Regarding claim 3, Simpson teaches a second enzyme is applied to the second working electrode ( e.g., E2) such that the sensor can measure the signals of two different analytes ( e.g., glucose and aureate or oxygen) ([0342]). Additionally, Simpson teaches the working electrodes are coated by the membrane system (703) (Figure 7K).

Regarding claim 4, Simpson teaches lactate oxidase can be utilized as an enzyme of the taught invention ([0292]), which is inherently reactive to lactate.

Regarding claims 9-12 and 14, Simpson discloses systems and methods for measuring an analyte concentration in a host ([0002]; which reads upon the instantly claimed, “[a] method”).  Simpson teaches an integrally formed sensor, two pairs of electrodes (e.g., 2xE1 and 2xE2) are bundled around a core of insulating material I, wherein the pair of E1 electrodes can be working electrodes and the pair of E2 electrodes can be reference and/or auxiliary electrodes ([0336]).  Additionally taught is a sensing region wherein an active enzyme (32) of an enzyme domain is positioned only over a measuring working electrode (16) for glucose measurement (Figure 3A; [0428]; which reads upon, “providing an analyte sensor comprising at least a first working electrode. . . a first active area being present on the first working electrode. . . ”).  Additionally, Simpson teaches the enzyme domain is deposited by spray or dip coating, wherein said enzyme domain is formed by dip coating the interference domain coated sensor into an enzyme domain solution and curing the domain ([0297]; which reads upon “performing a dip coating operation to deposit a bilayer membrane upon the first working electrode and the first active area”).  Simpson also teaches a membrane system (FIG. 2A) is deposited over the electroactive surfaces of the sensor (10a) and includes a plurality of domains or layers ([0316]; which reads upon the limitation, “the bilayer membrane comprising an inner layer comprising a first membrane polymer and an outer layer comprising a second membrane polymer”).  Further, Simpson teaches a membrane system is formed such that the glucose oxidase (32) only exists above the glucose-measuring working electrode (16) ([0428]; reading upon “the first membrane polymer and the second membrane polymer differing from one another”).  Finally, Simpson teaches the dip process can be repeated at least one time and up to 10 times or more ([0196]; which reads on the claimed limitation, “wherein the dip coating operation comprises one or more first dips in a first membrane formulation to form the inner layer of the bilayer membrane and one or more second dips in a second membrane formulation to form the outer layer of the bilayer membrane upon the inner layer”). Simpson teaches a second enzyme is applied to the second working electrode ( e.g., E2) such that the sensor can measure the signals of two different analytes ( e.g., glucose and aureate or oxygen) ([0342]; reading on “a second working electrode . . . a second active area being present on the second working electrode . . . wherein the first active area and the second active area are responsive to different analytes”). Additionally, Simpson teaches the working electrodes are coated by the membrane system (703) (Figure 7K; reading on “a homogeneous membrane upon the second working electrode and the second active area”).  Simpson teaches the electrodes (E1 and E2) are laterally spaced apart (Figure 7K).

Regarding claims 15 and 17, Simpson teaches lactate oxidase can be utilized as an enzyme of the taught invention ([0292]), which is inherently reactive to lactate.

Regarding claim 19, Simpson discloses systems and methods for measuring an analyte concentration in a host ([0002]; which reads upon the instantly claimed, “[a] analyte sensor”).  Simpson teaches two electrodes  (E1 and E2) are laterally spaced apart (Figure 7K), each having a sensing region wherein an active enzyme (32) of an enzyme domain is positioned only over a measuring working electrode (16) for glucose measurement (Figure 3A; [0428]), wherein Simpson additionally teaches a second enzyme is applied to the second working electrode ( e.g., E2) such that the sensor can measure the signals of two different analytes ( e.g., glucose and aureate or oxygen) ([0342]; reading upon “at least a first working electrode and a second working electrode, a first active area being present on the first working electrode and a second active area being present on the second working electrode; wherein the first active area and the second active area are responsive to different analyte”). Simpson teaches the electrodes (E1 and E2; Figure 7K; which reads upon “wherein the first active area and the second active area are laterally spaced apart from one another”).  Simpson teaches the enzyme domain is deposited by spray or dip coating, wherein said enzyme domain is formed by dip coating the interference domain coated sensor into an enzyme domain solution and curing the domain ([0297]; which reads upon “performing a dip coating operation to deposit a bilayer membrane upon the first working electrode and the first active area”). Simpson teaches the working electrodes are coated by the membrane system (703) (Figure 7K; reading on “a homogeneous membrane upon the second working electrode and the second active area”).

Regarding claim 20, Simpson teaches lactate oxidase can be utilized as an enzyme of the taught invention ([0292]), which is inherently reactive to lactate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of a published International Patent Application to Simpson, et al. (WO 2009/105337 A2; hereinafter, “DexCom”).

Regarding claim 21, Simpson teaches the limitations of instant claim 19, as outlined above.
Simpson does not teach or suggest the limitations of instant claim 21.
However, DexCom discloses a system is provided for providing information associated with a titration of a medicament in a host, comprising: a continuous analyte sensor configured to detect a first signal associated with a medicament concentration in vivo in a host; and a communication device comprising an input module configured to receive titration parameters, and a processor module configured to process the first signal and the titration parameters to obtain titration information associated with a titration of the medicament, wherein the communication device is configured to output the titration information (¶ bridging pgs. 1-2).  DexCom teaches the communication device is configured to receive and process the drug information/location and to provide an alert/message to the user if/when the host's drug concentration meets a parameter. For example, the user may want to program the communication device to provide an alert only when the host consumes the drug that the ambulatory host monitor has been configured to detect. In some embodiments, the system can be configured to provide an alert/instructions/information if/when the host connects his ambulatory host monitor to a secondary device (e.g., a car). 
At the time of the filing of the present application, it would have been obvious to one ordinary skill to have adapted the technology taught by DexCom into the invention disclosed by Simpson, as it would provide safety when attempting to operate a motor vehicle.

Allowable Subject Matter
Claims 5, 6, 8, 13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Simpson reference is the closest prior to the instant claims.  However, Simpson does not teach or suggest polyvinylpyridine homopolymer or copolymer (as required by each of instant claims 5, 6, 16 or 18). Also, Simpson does not teach the homogeneous polymer is the same as the inner polymer (as required by each of claims 8 and 13).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
19 November 2022